Citation Nr: 1550771	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-40 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional left eye disability as the result of VA cataract surgery performed on October 7, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his son, and his daughter


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active duty service from February 1944 to May 1946 in the United States Army.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In August 2015, the Veteran, his son, and his daughter presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the file.  At this hearing, the Veteran was given 60 days to submit additional evidence.  See 38 C.F.R. § 20.709 (2015).  Thereafter, he submitted an August 2015 private medical opinion several days after the hearing.  

The Board notes that the Veteran did not submit a waiver of the RO's initial consideration of the additional evidence provided after the hearing.  However, the automatic waiver provision applies in this case.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, although the VBMS file contains VA treatment records dated before, during, and after the time of the Veteran's VA left eye surgery on October 7, 2011, these records do not include a copy of any signed informed consent.  The Veteran has stated that he does not remember if VA doctors advised him of the benefits and risks prior to the left eye surgery in question.  See August 2015 hearing testimony at pages 14-15.  However, a VA treatment note contained in Virtual VA and dated on September 27, 2011, titled "Informed Consent", indicates that "the full consent document can be accessed through Vista imaging."  In addition, a VA ophthalmology note in Virtual VA dated on September 27, 2011, indicates that the Veteran "electronically consented" after being explained the risks, benefits, and alternatives of the procedure.  Moreover, there is a notation in this VA treatment note that "consent signed today."  Finally, an October 2014 VA medical opinion from a nurse states that a review of VA treatment notes reveals that "[i]nformed consent was signed by the veteran..."  Therefore, this case is being remanded in order to obtain a copy of the signed informed consent form for the October 7, 2011, VA left eye surgery.  

Second, the Veteran testified at the August 2015 hearing that he underwent four private left eye surgeries after his VA left eye surgery in October 2011.  See testimony at pages 3-4.  Thus, on remand, the Veteran should be provided the opportunity to submit these private surgery records for his left eye or to authorize VA to obtain such records on his behalf.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure a copy of the Veteran's signed informed consent for the left eye surgery performed by VA on October 7, 2011.  (A VA treatment note in Virtual VA dated on September 27, 2011, titled "Informed Consent" indicates that "the full consent document can be accessed through Vista imaging.").  

All attempts to secure this informed consent form, and any response received, should be documented in the VBMS file.  If no signed informed consent is available, a response to that effect is required and should be documented in the file.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left eye, to include any private surgeries performed after the VA surgery in October 2011.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  

If the benefit sought is not granted, the Veteran and any representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


